Citation Nr: 1040506	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel







INTRODUCTION

The Veteran served on active duty from June 1963 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania 
dated in March 2005.  Jurisdiction over the case is with the RO 
in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO in March 2009, but failed to report 
for the hearing without explanation.  He has since made no 
request for another hearing.  Accordingly, the Board will proceed 
to a decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010) (failure to appear 
for a scheduled hearing treated as withdrawal of request).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to an initial 
compensable disability rating for erectile dysfunction is 
decided.

Service connection was granted for erectile dysfunction in a 
March 2005 rating decision.  The RO has identified erectile 
dysfunction as a complication of diabetes, but for which a 
compensable disability rating is not warranted.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2010).  The Board must thus 
determine whether a compensable disability rating can in fact be 
awarded for erectile dysfunction.

Erectile dysfunction is rated by analogy, to "penis, deformity, 
with loss of erectile power", Diagnostic Code 7522. See 38 C.F.R. 
§ 4.20 (2010).  The rating schedule provides a 20 percent rating 
for deformity of the penis with loss of erectile power.  This is 
a conjunctive set of criteria; both must be present to warrant 
compensation at the sole authorized level, 20 percent.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of the 
conditions listed in the provision must be met]; compare Johnson 
v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to be 
assigned].  Where the criteria for a compensable rating under a 
diagnostic code are not met, as here, a noncompensable rating is 
awarded. See 38 C.F.R. § 4.31 (2010).  

In this case, the medical evidence does not provide a wholly 
adequate basis for determining whether the critical criteria are 
present.  There is no recent VA examination report or treatment 
record which includes findings as to the presence or absence of 
penis deformity or loss of erectile power.  In written argument 
received at the Board in October 2010, the Veteran's 
representative urges that the claim be remanded so that an 
examination can be scheduled addressing the relevant criteria.  
While the Board essentially agrees that an examination would be 
helpful prior to appellate review, it also notes that the Veteran 
failed to report for a Travel Board hearing scheduled at the RO 
in March 2009.  He is cautioned that he must cooperate with VA in 
the processing of his claim.  The consequences for failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

In light of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, as the most recent VA treatment records are dated 
in December 2007, the RO or AMC should obtain updated VA 
treatment records.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any pertinent evidence identified, but not 
provided by the Veteran, to include any 
current VA Medical Center treatment records 
not already of record in the claims file.

2.	Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of his erectile 
dysfunction.  The claims file must be made 
available to and reviewed by the 
examiner(s).  Any indicated studies should 
be performed.

The examiner should indicate whether the 
Veteran has loss of erectile power and 
whether the disability is productive of 
penile deformity.

The rationale for each opinion expressed 
must also be provided.

3.	The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to an initial compensable 
disability rating for erectile dysfunction 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


